
	
		II
		109th CONGRESS
		2d Session
		S. 3494
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Smith (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide that quantitative restrictions shall not apply
		  with respect to woven performance outerwear pants.
	
	
		1.Woven performance outerwear
			 pants
			(a)Evaluation of
			 quantitative restrictions
				(1)In
			 generalNotwithstanding any other provision of law, quantitative
			 restrictions shall not apply to imports of woven performance outerwear pants
			 described in paragraph (2) and classifiable in subheading 6203.43.35,
			 6204.63.30, 6210.40.50, or 6210.50.50 of the Harmonized Tariff Schedule of the
			 United States to the extent entry of such pants is claimed under the column 1
			 general rate of duty of the Harmonized Tariff Schedule.
				(2)Description of
			 performance outerwear pants
					(A)In
			 generalThe term performance outerwear pants means
			 ankle length pants, of water-resistant or coated synthetic fiber fabrics, that
			 have 2 or more of the following:
						(i)Side
			 openings.
						(ii)Sealed seams at
			 the front (up to the zipper or other means of closure) and back rise.
						(iii)Insulation for
			 cold or inclement weather protection.
						(iv)At
			 least one pocket with a means of closure (zippered or hood and look enclosed
			 pockets, or other type of enclosed pockets).
						(v)Scuff
			 guards.
						(vi)Elasticized or
			 drawstring weather closure around the waist or ankles.
						(vii)Articulated
			 knees, or reinforcement in the seat or knees.
						(B)Coated
			 synthetic fabricsThe term coated synthetic fabrics
			 includes composite fabrics where the coating is consistently visible in the
			 cross section.
					(C)Sealed
			 seamsThe term sealed seams means seams that are
			 sealed by means of taping, gluing, bonding, cementing, or similar processes for
			 the purpose of waterproofing.
					(b)Effective
			 dateSubsection (a) applies to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 30th day after the date of the
			 enactment of this Act.
			
